 
 
II 
109th CONGRESS 2d Session 
S. 4097 
IN THE SENATE OF THE UNITED STATES 
 
December 6, 2006 
Ms. Snowe (for herself, Mr. Kerry, Ms. Landrieu, and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship 
 
A BILL 
To improve the disaster loan program of the Small Business Administration, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Small Business Disaster Response and Loan Improvements Act of 2006. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
TITLE I—Private disaster loans 
Sec. 101. Private disaster loans. 
Sec. 102. Technical and conforming amendments. 
TITLE II—Disaster relief and reconstruction 
Sec. 201. Definition of disaster area. 
Sec. 202. Disaster loans to nonprofits. 
Sec. 203. Disaster loan amounts. 
Sec. 204. Small business development center portability grants. 
Sec. 205. Assistance to out-of-State businesses. 
Sec. 206. Outreach programs. 
Sec. 207. Small business bonding threshold. 
Sec. 208. Contracting priority for local small businesses. 
Sec. 209. Termination of program. 
Sec. 210. Increasing collateral requirements. 
TITLE III—Disaster response 
Sec. 301. Definitions. 
Sec. 302. Business expedited disaster assistance loan program. 
Sec. 303. Catastrophic national disasters. 
Sec. 304. Public awareness of disaster declaration and application periods. 
Sec. 305. Consistency between Administration regulations and standard operating procedures. 
Sec. 306. Processing disaster loans. 
Sec. 307. Development and implementation of major disaster response plan. 
Sec. 308. Congressional oversight. 
TITLE IV—Energy emergencies 
Sec. 401. Findings. 
Sec. 402. Small business energy emergency disaster loan program. 
Sec. 403. Agricultural producer emergency loans. 
Sec. 404. Guidelines and rulemaking. 
Sec. 405. Reports.  
2.DefinitionsIn this Act— 
(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; 
(2)the term small business concern has the same meaning as in section 3 of the Small Business Act (15 U.S.C. 632); and 
(3)the term small business concern owned and controlled by socially and economically disadvantaged individuals has the same meaning as in section 8 of the Small Business Act (15 U.S.C. 637). 
IPrivate disaster loans 
101.Private disaster loans 
(a)In generalSection 7 of the Small Business Act (15 U.S.C. 636) is amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(2)by inserting after subsection (b) the following: 
 
(c)Private disaster loans 
(1)DefinitionsIn this subsection— 
(A)the term disaster area means a county, parish, or similar unit of general local government in which a disaster was declared under subsection (b); 
(B)the term eligible small business concern means a business concern that is— 
(i)a small business concern, as defined in this Act; or 
(ii)a small business concern, as defined in section 103 of the Small Business Investment Act of 1958; and 
(C)the term qualified private lender means any privately-owned bank or other lending institution that the Administrator determines meets the criteria established under paragraph (9). 
(2)AuthorizationThe Administrator may guarantee timely payment of principal and interest, as scheduled on any loan issued by a qualified private lender to an eligible small business concern located in a disaster area. 
(3)Use of loansA loan guaranteed by the Administrator under this subsection may be used for any purpose authorized under subsection (a) or (b). 
(4)Online applications 
(A)EstablishmentThe Administrator may establish, directly or through an agreement with another entity, an online application process for loans guaranteed under this subsection. 
(B)Other Federal assistanceThe Administrator may coordinate with the head of any other appropriate Federal agency so that any application submitted through an online application process established under this paragraph may be considered for any other Federal assistance program for disaster relief. 
(C)ConsultationIn establishing an online application process under this paragraph, the Administrator shall consult with appropriate persons from the public and private sectors, including private lenders. 
(5)Maximum amounts 
(A)Guarantee percentageThe Administrator may guarantee not more than 85 percent of a loan under this subsection. 
(B)Loan amountsThe maximum amount of a loan guaranteed under this subsection shall be $3,000,000. 
(6)Loan termThe longest term of a loan for a loan guaranteed under this subsection shall be— 
(A)15 years for any loan that is issued without collateral; and 
(B)25 years for any loan that is issued with collateral. 
(7)Fees 
(A)In generalThe Administrator may not collect a guarantee fee under this subsection. 
(B)Origination feeThe Administrator may pay a qualified private lender an origination fee for a loan guaranteed under this subsection in an amount agreed upon in advance between the qualified private lender and the Administrator. 
(8)DocumentationA qualified private lender may use its own loan documentation for a loan guaranteed by the Administrator, to the extent authorized by the Administrator. The ability of a lender to use its own loan documentation for a loan offered under this subsection shall not be considered part of the criteria for becoming a qualified private lender under the regulations promulgated under paragraph (9). 
(9)Implementation regulations 
(A)In generalNot later than 1 year after the date of enactment of the Small Business Disaster Response and Loan Improvements Act of 2006, the Administrator shall issue final regulations establishing permanent criteria for qualified private lenders. 
(B)Report to CongressNot later than 6 months after the date of enactment of the Small Business Disaster Response and Loan Improvements Act of 2006, the Administrator shall submit a report on the progress of the regulations required by subparagraph (A) to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives. 
(10)Authorization of appropriations 
(A)In generalAmounts necessary to carry out this subsection shall be made available from amounts appropriated to the Administration under subsection (b). 
(B)Authority to reduce interest ratesFunds appropriated to the Administration to carry out this subsection, may be used by the Administrator, to the extent available, to reduce the applicable rate of interest for a loan guaranteed under this subsection by not more than 3 percentage points. . 
(b)Effective dateThe amendments made by this section shall apply to disasters declared under section 7(b)(2) of the Small Business Act (631 U.S.C. 636(b)(2)) before, on, or after the date of enactment of this Act. 
102.Technical and conforming amendmentsThe Small Business Act (15 U.S.C. 631 et seq.) is amended— 
(1)in section 4(c)— 
(A)in paragraph (1), by striking 7(c)(2) and inserting 7(d)(2); and 
(B)in paragraph (2)— 
(i)by striking 7(c)(2) and inserting 7(d)(2); and 
(ii)by striking 7(e),; and 
(2)in section 7(b), in the undesignated matter following paragraph (3)— 
(A)by striking That the provisions of paragraph (1) of subsection (c) and inserting That the provisions of paragraph (1) of subsection (d); and 
(B)by striking Notwithstanding the provisions of any other law the interest rate on the Administration's share of any loan made under subsection (b) except as provided in subsection (c), and inserting Notwithstanding any other provision of law, and except as provided in subsection (d), the interest rate on the Administration's share of any loan made under subsection (b). 
IIDisaster relief and reconstruction 
201.Definition of disaster areaIn this title, the term disaster area means an area affected by a natural or other disaster, as determined for purposes of paragraph (1) or (2) of section 7(b) of the Small Business Act (15 U.S.C. 636(b)), during the period of such declaration. 
202.Disaster loans to nonprofitsSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after paragraph (3) the following: 
 
(4)Loans to nonprofitsIn addition to any other loan authorized by this subsection, the Administrator may make such loans (either directly or in cooperation with banks or other lending institutions through agreements to participate on an immediate or deferred basis) as the Administrator determines appropriate to a nonprofit organization located or operating in an area affected by a natural or other disaster, as determined under paragraph (1) or (2), or providing services to persons who have evacuated from any such area. . 
203.Disaster loan amounts 
(a)Increased loan capsSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after paragraph (4), as added by this title, the following: 
 
(5)Increased loan caps 
(A)Aggregate loan amountsExcept as provided in clause (ii), and notwithstanding any other provision of law, the aggregate loan amount outstanding and committed to a borrower under this subsection may not exceed $5,000,000. 
(B)Waiver authorityThe Administrator may, at the discretion of the Administrator, waive the aggregate loan amount established under clause (i). . 
(b)Disaster mitigation 
(1)In generalSection 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) is amended by inserting of the aggregate costs of such damage or destruction (whether or not compensated for by insurance or otherwise) after 20 per centum. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to a loan or guarantee made after the date of enactment of this Act. 
(c)Technical amendmentsSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended— 
(1)in the matter preceding paragraph (1), by striking the, Administration and inserting the Administration; 
(2)in paragraph (2)(A), by striking Disaster Relief and Emergency Assistance Act and inserting Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and 
(3)in the undesignated matter at the end— 
(A)by striking , (2), and (4) and inserting and (2); and 
(B)by striking , (2), or (4) and inserting (2). 
204.Small business development center portability grantsSection 21(a)(4)(C)(viii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(viii)) is amended— 
(1)in the first sentence, by striking as a result of a business or government facility down sizing or closing, which has resulted in the loss of jobs or small business instability and inserting due to events that have resulted or will result in, business or government facility downsizing or closing; and 
(2)by adding at the end At the discretion of the Administrator, the Administrator may make an award greater than $100,000 to a recipient to accommodate extraordinary occurrences having a catastrophic impact on the small business concerns in a community.. 
205.Assistance to out-of-State businessesSection 21(b)(3) of the Small Business Act (15 U.S.C. 648(b)(3)) is amended— 
(1)by striking At the discretion and inserting the following: “Small business development centers.— 
 
(A)In generalAt the discretion ; and 
(2)by adding at the end the following: 
 
(B)During disasters 
(i)In generalAt the discretion of the Administrator, the Administrator may authorize a small business development center to provide such assistance to small business concerns located outside of the State, without regard to geographic proximity, if the small business concerns are located in a disaster area declared under section 7(b)(2)(A). 
(ii)Continuity of servicesA small business development center that provides counselors to an area described in clause (i) shall, to the maximum extent practicable, ensure continuity of services in any State in which such small business development center otherwise provides services. 
(iii)Access to disaster recovery facilitiesFor purposes of providing disaster recovery assistance under this subparagraph, the Administrator shall, to the maximum extent practicable, permit small business development center personnel to use any site or facility designated by the Administrator for use to provide disaster recovery assistance. . 
206.Outreach programs 
(a)In generalNot later than 30 days after the date of the declaration of a disaster area, the Administrator may establish a contracting outreach and technical assistance program for small business concerns which have had a primary place of business in, or other significant presence in, such disaster area. 
(b)Administrator actionThe Administrator may fulfill the requirement of subsection (a) by acting through— 
(1)the Administration; 
(2)the Federal agency small business officials designated under section 15(k)(1) of the Small Business Act (15 U.S.C. 644(k)(1)); or 
(3)any Federal, State, or local government entity, higher education institution, procurement technical assistance center, or private nonprofit organization that the Administrator may determine appropriate, upon conclusion of a memorandum of understanding or assistance agreement, as appropriate, with the Administrator. 
207.Small business bonding threshold 
(a)In generalExcept as provided in subsection (b), and notwithstanding any other provision of law, for any procurement related to a major disaster (as that term is defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), the Administrator may, upon such terms and conditions as the Administrator may prescribe, guarantee and enter into commitments to guarantee any surety against loss resulting from a breach of the terms of a bid bond, payment bond, performance bond, or bonds ancillary thereto, by a principal on any total work order or contract amount at the time of bond execution that does not exceed $5,000,000. 
(b)Increase of amountUpon request of the head of any Federal agency other than the Administration involved in reconstruction efforts in response to a major disaster, the Administrator may guarantee and enter into a commitment to guarantee any security against loss under subsection (a) on any total work order or contract amount at the time of bond execution that does not exceed $10,000,000. 
208.Contracting priority for local small businessesSection 15(d) of the Small Business Act (15 U.S.C. 644(d)) is amended— 
(1)by striking (d) For purposes and inserting the following: 
 
(d)Contracting priorities 
(1)In generalFor purposes ; and 
(2)by adding at the end the following: 
 
(2)Disaster contracting priority in generalThe Administrator shall designate any disaster area as an area of concentrated unemployment or underemployment, or a labor surplus area for purposes of paragraph (1). 
(3)Local small businesses 
(A)In generalThe head of each executive agency shall give priority in the awarding of contracts and the placement of subcontracts for disaster relief to local small business concerns by using, as appropriate— 
(i)preferential factors in evaluations of contract bids and proposals; 
(ii)competitions restricted to local small business concerns, where there is a reasonable expectation of receiving competitive, reasonably priced bids or proposals from not fewer than 2 local small business concerns; 
(iii)requirements of preference for local small business concerns in subcontracting plans; and 
(iv)assessments of liquidated damages and other contractual penalties, including contract termination. 
(B)Other disaster assistancePriority shall be given to local small business concerns in the awarding of contracts and the placement of subcontracts for disaster relief in any Federal procurement and any procurement by a State or local government made with Federal disaster assistance funds. 
(4)DefinitionsIn this subsection— 
(A)the term declared disaster means a disaster, as designated by the Administrator; 
(B)the term disaster area means any State or area affected by a declared disaster, as determined by the Administrator; 
(C)the term executive agency has the same meaning as in section 105 of title 5, United States Code; and 
(D)the term local small business concern means a small business concern that— 
(i)on the date immediately preceding the date on which a declared disaster occurred— 
(I)had a principal office in the disaster area for such declared disaster; and 
(II)employed a majority of the workforce of such small business concern in the disaster area for such declared disaster; and 
(ii)is capable of performing a substantial proportion of any contract or subcontract for disaster relief within the disaster area for such declared disaster, as determined by the Administrator. . 
209.Termination of programSection 711(c) of the Small Business Competitive Demonstration Program Act of 1988 (15 U.S.C. 644 note) is amended by inserting after January 1, 1989 the following: , and shall terminate on the date of enactment of the Small Business Disaster Response and Loan Improvements Act of 2006. 
210.Increasing collateral requirementsSection 7(d)(6) of the Small Business Act (15 U.S.C. 636), as so designated by section 101, is amended by striking $10,000 or less and inserting $14,000 or less (or such higher amount as the Administrator determines appropriate in the event of a catastrophic national disaster declared under subsection (b)(6)). 
IIIDisaster response 
301.DefinitionsIn this title— 
(1)the term catastrophic national disaster has the meaning given the term in section 7(b)(6) of the Small Business Act (15 U.S.C. 636(b)), as added by this Act; 
(2)the term declared disaster means a major disaster or a catastrophic national disaster; 
(3)the term disaster loan program of the Administration means assistance under section 7(b) of the Small Business Act (15 U.S.C. 636(b)); 
(4)the term disaster update period means the period beginning on the date on which the President declares a major disaster or a catastrophic national disaster and ending on the date on which such declaration terminates; 
(5)the term major disaster has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122); and 
(6)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, and any territory or possession of the United States. 
302.Business expedited disaster assistance loan program 
(a)DefinitionsIn this section— 
(1)the term immediate disaster assistance means assistance provided during the period beginning on the date on which a disaster declaration is made and ending on the date that an impacted small business concern is able to secure funding through insurance claims, Federal assistance programs, or other sources; and 
(2)the term program means the expedited disaster assistance business loan program established under subsection (b); and 
(b)Creation of programThe Administrator shall take such administrative action as is necessary to establish and implement an expedited disaster assistance business loan program to provide small business concerns with immediate disaster assistance under section 7(b) of the Small Business Act (15 U.S.C. 636(b)). 
(c)Consultation requiredIn establishing the program, the Administrator shall consult with— 
(1)appropriate personnel of the Administration (including District Office personnel of the Administration); 
(2)appropriate technical assistance providers (including small business development centers); 
(3)appropriate lenders and credit unions; 
(4)the Committee on Small Business and Entrepreneurship of the Senate; and 
(5)the Committee on Small Business of the House of Representatives. 
(d)Rules 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall promulgate rules establishing and implementing the program in accordance with this section. Such rules shall apply as provided for in this section, beginning 90 days after their issuance in final form. 
(2)ContentsThe rules promulgated under paragraph (1) shall— 
(A)identify whether appropriate uses of funds under the program may include— 
(i)paying employees; 
(ii)paying bills and other financial obligations; 
(iii)making repairs; 
(iv)purchasing inventory; 
(v)restarting or operating a small business concern in the community in which it was conducting operations prior to the declared disaster, or to a neighboring area, county, or parish in the disaster area; or 
(vi)covering additional costs until the small business concern is able to obtain funding through insurance claims, Federal assistance programs, or other sources; and 
(B)set the terms and conditions of any loan made under the program, subject to paragraph (3). 
(3)Terms and conditionsA loan made by the Administration under this section— 
(A)shall be a short-term loan, not to exceed 180 days, except that the Administrator may extend such term as the Administrator determines necessary or appropriate on a case-by-case basis; 
(B)shall have an interest rate not to exceed 1 percentage point above the prime rate of interest that a private lender may charge; 
(C)shall have no prepayment penalty; 
(D)may be refinanced as part of any subsequent disaster assistance provided under section 7(b) of the Small Business Act; and 
(E)shall be subject to such additional terms as the Administrator determines necessary or appropriate. 
(e)Report to congressNot later than 5 months after the date of enactment of this Act, the Administrator shall report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives on the progress of the Administrator in establishing the program. 
(f)AuthorizationThere are authorized to be appropriated to the Administrator such sums as are necessary to carry out this section. 
303.Catastrophic national disastersSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after paragraph (5), as added by this Act, the following: 
 
(6)Catastrophic national disasters 
(A)DefinitionIn this paragraph the term catastrophic national disaster means a disaster, natural or other, that the President determines has caused significant adverse economic conditions outside of the geographic reach of the disaster. 
(B)AuthorizationThe Administrator may make such loans under this paragraph (either directly or in cooperation with banks or other lending institutions through agreements to participate on an immediate or deferred basis) as the Administrator determines appropriate to small business concerns located anywhere in the United States that are economically adversely impacted as a result of a catastrophic national disaster. 
(C)Loan termsA loan under this paragraph shall be made on the same terms as a loan under paragraph (2). . 
304.Public awareness of disaster declaration and application periods 
(a)In generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after paragraph (6), as added by this Act, the following: 
 
(7)Coordination with FEMA 
(A)In generalNotwithstanding any other provision of law, for any disaster (including a catastrophic national disaster) declared under this subsection or major disaster (as that term is defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), the Administrator, in consultation with the Director of the Federal Emergency Management Agency, shall ensure, to the maximum extent practicable, that all application periods for disaster relief under this Act and the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) begin on the same date and end on the same date. 
(B)Deadline extensionsNotwithstanding any other provision of law— 
(i)not later than 10 days before the closing date of an application period for disaster relief under this Act for any disaster (including a catastrophic national disaster) declared under this subsection, the Administrator, in consultation with the Director of the Federal Emergency Management Agency, shall notify the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives as to whether the Administrator intends to extend such application period; and 
(ii)not later than 10 days before the closing date of an application period for disaster relief under the Robert T. Stafford Disaster Relief and Emergency Assistance Act for any major disaster (as that term is defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) for which the President has declared a catastrophic national disaster under paragraph (6), the Director of the Federal Emergency Management Agency, in consultation with the Administrator, shall notify the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives as to whether the Director intends to extend such application period. 
(8)Public awareness of disastersIf a disaster (including a catastrophic national disaster) is declared under this subsection, the Administrator shall make every effort to communicate through radio, television, print, and web-based outlets, all relevant information needed by disaster loan applicants, including— 
(A)the date of such declaration; 
(B)cities and towns within the area of such declaration; 
(C)loan application deadlines related to such disaster; 
(D)all relevant contact information for victim services available through the Administration (including links to small business development center websites); 
(E)links to relevant Federal and State disaster assistance websites; 
(F)information on eligibility criteria for Federal Emergency Management Agency disaster assistance applications, as well as for Administration loan programs, including where such applications can be found; and 
(G)application materials that clearly state the function of the Administration as the Federal source of disaster loans for homeowners and renters. . 
(b)Coordination of agencies and outreachNot later than 90 days after the date of enactment of this Act, the Administrator and the Director of the Federal Emergency Management Agency shall enter into a memorandum of understanding that ensures, to the maximum extent practicable, adequate lodging and transportation for employees of the Administration, contract employees, and volunteers during a major disaster, if such staff are needed to assist businesses, homeowners, or renters in recovery. 
(c)Marketing and outreachNot later than 90 days after the date of enactment of this Act, the Administrator shall create a marketing and outreach plan that— 
(1)encourages a proactive approach to the disaster relief efforts of the Administration; 
(2)distinguishes between disaster services provided by the Administration and disaster services provided by the Federal Emergency Management Agency, including contact information, application information, and timelines for submitting applications, the review of applications, and the disbursement of funds; 
(3)describes the different disaster loan programs of the Administration, including how they are made available and what eligibility requirements exist for each loan program; 
(4)provides for regional marketing, focusing on disasters occurring in each region before the date of enactment of this Act, and likely scenarios for disasters in each such region; and 
(5)ensures that the marketing plan is made available at small business development centers and on the website of the Administration. 
305.Consistency between Administration regulations and standard operating procedures 
(a)In generalThe Administrator shall, promptly following the date of enactment of this Act, conduct a study of whether the standard operating procedures of the Administration for loans offered under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) are consistent with the regulations of the Administration for administering the disaster loan program. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Administration shall submit to Congress a report containing all findings and recommendations of the study conducted under subsection (a). 
306.Processing disaster loans 
(a)Authority for qualified private contractors To process disaster loansSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after paragraph (8), as added by this Act, the following: 
 
(9)Authority for qualified private contractors 
(A)Disaster loan processingThe Administrator may enter into an agreement with a qualified private contractor, as determined by the Administrator, to process loans under this subsection in the event of a major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) or a catastrophic national disaster declared under paragraph (6), under which the Administrator shall pay the contractor a fee for each loan processed. 
(B)Loan loss verification servicesThe Administrator may enter into an agreement with a qualified lender or loss verification professional, as determined by the Administrator, to verify losses for loans under this subsection in the event of a major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) or a catastrophic national disaster declared under paragraph (6), under which the Administrator shall pay the lender or verification professional a fee for each loan for which such lender or verification professional verifies losses. . 
(b)Coordination of efforts between the administrator and the internal revenue service To expedite loan processingThe Administrator and the Commissioner of Internal Revenue shall, to the maximum extent practicable, ensure that all relevant and allowable tax records for loan approval are shared with loan processors in an expedited manner, upon request by the Administrator. 
(c)Report on loan approval rate 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Administrator shall submit a report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives detailing how the Administration can improve the processing of applications under the disaster loan program of the Administration. 
(2)ContentsThe report submitted under paragraph (1) shall include— 
(A)recommendations, if any, regarding— 
(i)staffing levels during a major disaster; 
(ii)how to improve the process for processing, approving, and disbursing loans under the disaster loan program of the Administration, to ensure that the maximum assistance is provided to victims in a timely manner; 
(iii)the viability of using alternative methods for assessing the ability of an applicant to repay a loan, including the credit score of the applicant on the day before the date on which the disaster for which the applicant is seeking assistance was declared; 
(iv)methods, if any, for the Administration to expedite loss verification and loan processing of disaster loans during a major disaster for businesses affected by, and located in the area for which the President declared, the major disaster that are a major source of employment in the area or are vital to recovery efforts in the region (including providing debris removal services, manufactured housing, or building materials); 
(v)legislative changes, if any, needed to implement findings from the Administration's Accelerated Disaster Response Initiative; and 
(vi)a description of how the Administration plans to integrate and coordinate the response to a major disaster with the technical assistance programs of the Administration; and 
(B)the plans of the Administrator for implementing any recommendation made under subparagraph (A). 
307.Development and implementation of major disaster response plan 
(a)In generalNot later than March 15, 2007, the Administrator shall— 
(1)by rule, amend the 2006 Atlantic hurricane season disaster response plan of the Administration (in this section referred to as the disaster response plan) to apply to major disasters and catastrophic national disasters, consistent with this Act and the amendments made by this Act; and 
(2)submit a report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives detailing the amendments to the disaster response plan. 
(b)ContentsThe amended report required under subsection (a)(2) shall include— 
(1)any updates or modifications made to the disaster response plan since the report regarding the disaster response plan submitted on July 14, 2006; 
(2)a description of how the Administrator plans to utilize and integrate District Office personnel of the Administration in the response to a major disaster, including information on the utilization of personnel for loan processing and loan disbursement; 
(3)a description of the disaster scalability model of the Administration and on what basis or function the plan is scaled; 
(4)a description of how the agency-wide Disaster Oversight Council is structured, which offices comprise its membership, and whether the Associate Deputy Administrator for Entrepreneurial Development of the Administration is a member; 
(5)a description of how the Administrator plans to coordinate the disaster efforts of the Administration with State and local government officials, including recommendations on how to better incorporate State initiatives or programs, such as State-administered bridge loan programs, into the disaster response of the Administration; 
(6)recommendations, if any, on how the Administrator can better coordinate its disaster response operations with the operations of other Federal, State, and local entities; 
(7)any surge plan for the system in effect on or after August 29, 2005 (including surge plans for loss verification, loan processing, mailroom, customer service or call center operations, and a continuity of operations plan); 
(8)the number of full-time equivalent employees and job descriptions for the planning and disaster response staff of the Administration; 
(9)the in-service and preservice training procedures for disaster response staff of the Administration; 
(10)information on the logistical support plans of the Administration (including equipment and staffing needs, and detailed information on how such plans will be scalable depending on the size and scope of the major disaster; 
(11)a description of the findings and recommendations of the Administrator, if any, based on a review of the response of the Administration to Hurricane Katrina of 2005, Hurricane Rita of 2005, and Hurricane Wilma of 2005; and 
(12)a plan for how the Administrator, in cooperation with the Director of the Federal Emergency Management Agency, will coordinate the provision of accommodations and necessary resources for disaster assistance personnel to effectively perform their responsibilities in the aftermath of a major disaster. 
(c)ExercisesNot later than May 31, 2007, the Administrator shall develop and execute simulation exercises to demonstrate the effectiveness of the amended disaster response plan required under this section. 
308.Congressional oversight 
(a)Monthly accounting report to congress 
(1)DefinitionIn this subsection the term applicable period means the period beginning on the date on which the President declares a major disaster and ending on the date that is 30 days after the later of the closing date for applications for physical disaster loans for such disaster and the closing date for applications for economic injury disaster loans for such disaster. 
(2)Reporting requirementsNot later than the fifth business day of each month during the applicable period for a major disaster, the Administrator shall provide to the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate and to the Committee on Small Business and the Committee on Appropriations of the House of Representatives a report on the operation of the disaster loan program authorized under section 7 of the Small Business Act (15 U.S.C. 636) for such disaster during the preceding month. 
(3)ContentsEach report under paragraph (2) shall include— 
(A)the daily average lending volume, in number of loans and dollars, and the percent by which each category has increased or decreased since the previous report under paragraph (2); 
(B)the weekly average lending volume, in number of loans and dollars, and the percent by which each category has increased or decreased since the previous report under paragraph (2); 
(C)the amount of funding spent over the month for loans, both in appropriations and program level, and the percent by which each category has increased or decreased since the previous report under paragraph (2); 
(D)the amount of funding available for loans, both in appropriations and program level, and the percent by which each category has increased or decreased, noting the source of any additional funding; 
(E)an estimate of how long the available funding for such loans will last, based on the spending rate; 
(F)the amount of funding spent over the month for staff, along with the number of staff, and the percent by which each category has increased or decreased since the previous report under paragraph (2); 
(G)the amount of funding spent over the month for administrative costs, and the percent by which such spending has increased or decreased since the previous report under paragraph (2); 
(H)the amount of funding available for salaries and expenses combined, and the percent by which such funding has increased or decreased, noting the source of any additional funding; and 
(I)an estimate of how long the available funding for salaries and expenses will last, based on the spending rate. 
(b)Daily disaster updates to congress for presidentially declared disasters 
(1)In generalEach day during a disaster update period, excluding Federal holidays and weekends, the Administration shall provide to the Committee on Small Business and Entrepreneurship of the Senate and to the Committee on Small Business of the House of Representatives a report on the operation of the disaster loan program of the Administration for the area in which the President declared a major disaster or a catastrophic national disaster, as the case may be. 
(2)ContentsEach report under paragraph (1) shall include— 
(A)the number of Administration staff performing loan processing, field inspection, and other duties for the declared disaster, and the allocations of such staff in the disaster field offices, disaster recovery centers, workshops, and other Administration offices nationwide; 
(B)the daily number of applications received from applicants in the relevant area, as well as a breakdown of such figures by State; 
(C)the daily number of applications pending application entry from applicants in the relevant area, as well as a breakdown of such figures by State; 
(D)the daily number of applications withdrawn by applicants in the relevant area, as well as a breakdown of such figures by State; 
(E)the daily number of applications summarily declined by the Administration from applicants in the relevant area, as well as a breakdown of such figures by State; 
(F)the daily number of applications declined by the Administration from applicants in the relevant area, as well as a breakdown of such figures by State; 
(G)the daily number of applications in process from applicants in the relevant area, as well as a breakdown of such figures by State; 
(H)the daily number of applications approved by the Administration from applicants in the relevant area, as well as a breakdown of such figures by State; 
(I)the daily dollar amount of applications approved by the Administration from applicants in the relevant area, as well as a breakdown of such figures by State; 
(J)the daily amount of loans dispersed, both partially and fully, by the Administration to applicants in the relevant area, as well as a breakdown of such figures by State; 
(K)the daily dollar amount of loans dispersed, both partially and fully, from the relevant area, as well as a breakdown of such figures by State; 
(L)the number of applications approved, including dollar amount approved, as well as applications partially and fully dispersed, including dollar amounts, since the last report under paragraph (1); and 
(M)the declaration date, physical damage closing date, economic injury closing date, and number of counties included in the declaration of a major disaster. 
(c)Notice of the need for supplemental fundsOn the same date that the Administrator notifies any committee of the Senate or the House of Representatives that supplemental funding is necessary for the disaster loan program of the Administration in any fiscal year, the Administrator shall notify in writing the Committee on Small Business and Entrepreneurship of the Senate and to the Committee on Small Business of the House of Representatives regarding the need for supplemental funds for such loan program. 
(d)Report on contracting 
(1)In generalNot later than 6 months after the date on which the President declares a declared disaster, and every 6 months thereafter until the date that is 18 months after the date on which the declared disaster was declared, the Administrator shall submit a report to the Committee on Small Business and Entrepreneurship of the Senate and to the Committee on Small Business of the House of Representatives regarding Federal contracts awarded as a result of the declared disaster. 
(2)ContentsEach report submitted under paragraph (1) shall include— 
(A)the total number of contracts awarded as a result of the declared disaster; 
(B)the total number of contracts awarded to small business concerns as a result of the declared disaster; 
(C)the total number of contracts awarded to women and minority-owned businesses as a result of the declared disaster; and 
(D)the total number of contracts awarded to local businesses as a result of the declared disaster. 
IVEnergy emergencies 
401.FindingsCongress finds that— 
(1)a significant number of small business concerns in the United States, nonfarm as well as agricultural producers, use heating oil, natural gas, propane, or kerosene to heat their facilities and for other purposes; 
(2)a significant number of small business concerns in the United States sell, distribute, market, or otherwise engage in commerce directly related to heating oil, natural gas, propane, and kerosene; and 
(3)significant increases in the price of heating oil, natural gas, propane, or kerosene— 
(A)disproportionately harm small business concerns dependent on those fuels or that use, sell, or distribute those fuels in the ordinary course of their business, and can cause them substantial economic injury; 
(B)can negatively affect the national economy and regional economies; 
(C)have occurred in the winters of 1983 to 1984, 1988 to 1989, 1996 to 1997, 1999 to 2000, 2000 to 2001, and 2004 to 2005; and 
(D)can be caused by a host of factors, including international conflicts, global or regional supply difficulties, weather conditions, insufficient inventories, refinery capacity, transportation, and competitive structures in the markets, causes that are often unforeseeable to, and beyond the control of, those who own and operate small business concerns. 
402.Small business energy emergency disaster loan program 
(a)In generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (9), as added by this Act, the following: 
 
(10)Energy emergencies 
(A)DefinitionsIn this paragraph— 
(i)the term base price index means the moving average of the closing unit price on the New York Mercantile Exchange for heating oil, natural gas, or propane for the 10 days, in each of the most recent 2 preceding years, which correspond to the trading days described in clause (ii); 
(ii)the term current price index means the moving average of the closing unit price on the New York Mercantile Exchange, for the 10 most recent trading days, for contracts to purchase heating oil, natural gas, or propane during the subsequent calendar month, commonly known as the front month; 
(iii)the term heating fuel means heating oil, natural gas, propane, or kerosene; and 
(iv)the term significant increase means— 
(I)with respect to the price of heating oil, natural gas, or propane, any time the current price index exceeds the base price index by not less than 40 percent; and 
(II)with respect to the price of kerosene, any increase which the Administrator, in consultation with the Secretary of Energy, determines to be significant. 
(B)AuthorizationThe Administration may make such loans, either directly or in cooperation with banks or other lending institutions through agreements to participate on an immediate or deferred basis, to assist a small business concern that has suffered or that is likely to suffer substantial economic injury as the result of a significant increase in the price of heating fuel occurring on or after October 1, 2004. 
(C)Interest rateAny loan or guarantee extended under this paragraph shall be made at the same interest rate as economic injury loans under paragraph (2). 
(D)Maximum amountNo loan may be made under this paragraph, either directly or in cooperation with banks or other lending institutions through agreements to participate on an immediate or deferred basis, if the total amount outstanding and committed to the borrower under this subsection would exceed $1,500,000, unless such borrower constitutes a major source of employment in its surrounding area, as determined by the Administrator, in which case the Administrator, in the discretion of the Administrator, may waive the $1,500,000 limitation. 
(E)DeclarationsFor purposes of assistance under this paragraph— 
(i)a declaration of a disaster area based on conditions specified in this paragraph shall be required, and shall be made by the President or the Administrator; or 
(ii)if no declaration has been made under clause (i), the Governor of a State in which a significant increase in the price of heating fuel has occurred may certify to the Administration that small business concerns have suffered economic injury as a result of such increase and are in need of financial assistance which is not otherwise available on reasonable terms in that State, and upon receipt of such certification, the Administration may make such loans as would have been available under this paragraph if a disaster declaration had been issued. 
(F)Use of fundsNotwithstanding any other provision of law, loans made under this paragraph may be used by a small business concern described in subparagraph (B) to convert from the use of heating fuel to a renewable or alternative energy source, including agriculture and urban waste, geothermal energy, cogeneration, solar energy, wind energy, or fuel cells. . 
(b)Conforming amendments relating to heating fuelSection 3(k) of the Small Business Act (15 U.S.C. 632(k)) is amended— 
(1)by inserting , significant increase in the price of heating fuel after civil disorders; and 
(2)by inserting other before economic. 
(c)Effective periodThe amendments made by this section shall apply during the 4-year period beginning on the date on which guidelines are published by the Administrator under section 404. 
403.Agricultural producer emergency loans 
(a)In generalSection 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) is amended— 
(1)in the first sentence— 
(A)by striking operations have and inserting operations (i) have; and 
(B)by inserting before : Provided, the following: , or (ii)(I) are owned or operated by such an applicant that is also a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), and (II) have suffered or are likely to suffer substantial economic injury on or after October 1, 2004, as the result of a significant increase in energy costs or input costs from energy sources occurring on or after October 1, 2004, in connection with an energy emergency declared by the President or the Secretary; 
(2)in the third sentence, by inserting before the period at the end the following: or by an energy emergency declared by the President or the Secretary; and 
(3)in the fourth sentence— 
(A)by inserting or energy emergency after natural disaster each place that term appears; and 
(B)by inserting or declaration after emergency designation. 
(b)FundingFunds available on the date of enactment of this Act for emergency loans under subtitle C of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961 et seq.) shall be available to carry out the amendments made by subsection (a) to meet the needs resulting from energy emergencies. 
(c)Effective periodThe amendments made by this section shall apply during the 4-year period beginning on the date on which guidelines are published by the Secretary of Agriculture under section 404. 
404.Guidelines and rulemaking 
(a)GuidelinesNot later than 30 days after the date of enactment of this Act, the Administrator and the Secretary of Agriculture shall each issue such guidelines as the Administrator or the Secretary, as applicable, determines to be necessary to carry out this title and the amendments made by this title. 
(b)RulemakingNot later than 30 days after the date of enactment of this Act, the Administrator, after consultation with the Secretary of Energy, shall promulgate regulations specifying the method for determining a significant increase in the price of kerosene under section 7(b)(10)(A)(iv)(II) of the Small Business Act, as added by this Act. 
405.Reports 
(a)Small business administrationNot later than 12 months after the date on which the Administrator issues guidelines under section 404, and annually thereafter until the date that is 12 months after the end of the effective period of section 7(b)(10) of the Small Business Act, as added by this Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, a report on the effectiveness of the assistance made available under section 7(b)(10) of the Small Business Act, as added by this Act, including— 
(1)the number of small business concerns that applied for a loan under such section and the number of those that received such loans; 
(2)the dollar value of those loans; 
(3)the States in which the small business concerns that received such loans are located; 
(4)the type of heating fuel or energy that caused the significant increase in the cost for the participating small business concerns; and 
(5)recommendations for ways to improve the assistance provided under such section 7(b)(10), if any. 
(b)Department of agricultureNot later than 12 months after the date on which the Secretary of Agriculture issues guidelines under section 404, and annually thereafter until the date that is 12 months after the end of the effective period of the amendments made to section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) by this title, the Secretary shall submit to the Committee on Small Business and Entrepreneurship and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Small Business and the Committee on Agriculture of the House of Representatives, a report that— 
(1)describes the effectiveness of the assistance made available under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); and 
(2)contains recommendations for ways to improve the assistance provided under such section 321(a), if any. 
 
